— Order, Supreme Court, New York County, entered on August 1, 1975, unanimously affirmed, without costs and without disbursements, essentially for the reasons stated in the opinion of Culkin, J. at Trial Term; and appeal from the order of said court entered on September 19, 1975, is unanimously dismissed, without costs and without disbursements. The stay granted by order of this court entered on September 30, 1975, is vacated. Appellant’s application, made on oral argument, to file a supplemental record is denied. No opinion. Concur — Stevens, P. J., Lupiano, Tilzer, Capozzoli and Yesawich, JJ.